Citation Nr: 0205432	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-04 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for right 
metatarsophalangeal joint implant failure, with fusion, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for left 
metatarsophalangeal joint implant failure, with fusion, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by: Fred J. Fleming, Attorney at law	


WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty for training from February 
1976 to May 1976.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The veteran has since moved to Missouri, and original 
jurisdiction now resides in the RO in St. Louis, Missouri.

In a decision dated September 18, 1998, the Board denied the 
veteran's claims of entitlement to disability ratings in 
excess of 20 percent for his bilateral foot disabilities.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court), 
which, upon a joint motion by the Secretary of Veterans 
Affairs and the veteran-appellant, vacated the Board's 
September 1998 decision and remanded the matter to the Board 
for further proceedings.  

In November 2000, the Board remanded this case to the St. 
Louis RO.  In June 2001, the St. Louis RO issued a 
Supplemental Statement of the Case which continued to deny 
the veteran's claims.  The case was returned to the Board in 
February 2002.


FINDINGS OF FACT

1.  Prior to VA surgery in November 1984, hallux valgus of 
the right foot was manifested by pain and limitation of 
motion but was not equivalent to amputation of the great toe; 
no degenerative changes were identified.

2.  Right metatarsophalangeal joint implant failure, with 
fusion, is currently manifested by pain and swelling on use, 
with arthrodesis of the metatarsophalangeal joint of the 
great toe; the disability is productive of severe impairment.  
X-rays of the right foot show degenerative changes.

3.  Prior to VA surgery in January 1985, hallux valgus of the 
left foot was manifested by pain and limitation of motion but 
was not equivalent to amputation of the great toe; X-rays of 
the left foot showed degenerative changes.

4.  Left metatarsophalangeal joint implant failure, with 
fusion, is currently manifested by pain and swelling on use, 
with arthrodesis of the metatarsophalangeal joint of the 
great toe; the disability is productive of severe impairment.  
X-rays of the left foot show degenerative changes.


CONCLUSIONS OF LAW

1.  Additional disability of the right foot as a result of VA 
surgical treatment warrants an evaluation of 30 percent.  
38 U.S.C.A. §§ 1151, 1155 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5283 (2001).

2.  A separate disability rating of 10 percent for arthritis 
of the right foot, manifested by X-ray findings, is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001); 
Esteban v. Brown, 6 Vet. App. 259 (1994).    

3.  Additional disability of the left foot as a result of VA 
surgical treatment warrants an evaluation of 30 percent.  
38 U.S.C.A. §§ 1151, 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2001).

4.  A separate disability rating for arthritis of the left 
foot is not warranted.  38 C.F.R. § 4.14 (2001); Esteban v. 
Brown, 6 Vet. App. 259 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, after discussing certain 
preliminary matters, the Board will set forth the pertinent 
law and regulations and present a common factual background.  
The Board will then discuss the issues on appeal.

Initial matters 

VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100 to 5107 (West Supp. 2001)].  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its duty to assist claimants in the 
development of their claims. Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the VCAA 
and its implementing regulations are applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of the veteran's claims on appeal has 
proceeded in accordance with the provisions of the law and 
regulations.

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In this case, the record demonstrates that the veteran has 
been provided with a Statement of the Case in December 1995 
and Supplemental Statements of the Case in June 1998 and June 
2001 informing him of the evidence necessary to substantiate 
his increased rating claims and of the criteria needed to be 
satisfied.  The veteran has been further informed of the 
requirements of law in the Board's now-vacated September 1998 
decision, as well as the January 2000 joint motion for 
remand.  The Board concludes that the correspondence sent to 
the veteran by the RO informed him of the kinds of evidence 
needed to substantiate his claims and complied with the 
VCAA's notification requirements.  It is clear from the March 
2002 letter from the veteran's attorney to the Board that he 
is fully conversant with the requirements of law.
  
(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

The Board finds that VA's statutory duty to assist has been 
satisfied.  The Board concludes that there is no indication 
that there are additional records that have not been obtained 
which would be pertinent to the present claims for increased 
ratings for right and left metatarsophalangeal joint implant 
failures, with fusions.  

As noted above, the VCAA provides that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  The 
Board notes in this connection that the veteran was afforded 
VA examinations in November 1996 and April 2001.  

In a letter dated March 22, 2002, the veteran's attorney 
contended that the examination in April 2001 was "inadequate 
for rating purposes and inconsistent with the evidence of 
record".   This conclusion appears to be based on the 
attorney's review and interpretation of certain selected 
medical records contained in the veteran's claims folder; see 
the March 22, 2002 letter, pages 3-4.  The attorney's 
argument is meritless.  First, it is well-established that as 
a layperson, the attorney is not qualified to render medical 
opinions.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Moreover, the attorney's allegation that the examination 
report "was inconsistent with the evidence of record" does 
not provide a basis for his conclusion that it "should have 
been returned by the RO".  The conclusion that a medical 
examination is inadequate because it is not congruent with 
certain other evidence of record, selectively presented by an 
advocate for a claimant, has been supported by no legal 
authority.

It is the Board's responsibility, not an appellant's, weigh 
the evidence of record.  See 38 U.S.C.A. §§ 5107, 7104(a) 
(West Supp. 2001); see also Madden v. Gober, 125 F.3d 1477, 
1481 (Fed.Cir. 1997) and cases cited therein.  The Board will 
do so below.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The Board is 
aware of no additional evidence which may be pertinent to an 
informed decision in this case, and the veteran has not 
pointed to any such evidence.  There is ample medical 
evidence of record, including reports of  examinations of the 
veteran, which will be reported by the Board in detail below.

The Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  For the reasons discussed above, 
the Board finds that no reasonable possibility exists that 
any other assistance would aid in substantiating the claims 
and the RO met its duty to assist the veteran under the VCAA.  
No further development is required.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the appellant.  See 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  It has been observed 
that one Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  It has been similarly held that any change 
in Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation. 38 
C.F.R. §§ 4.14, 4.25 (2001); see also Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2001).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2001).

The Court has held that a diagnostic code based on limitation 
of motion of a joint does not subsume 38 C.F.R. § 4.40 and 
that 38 C.F.R. § 4.14, which prohibits rating the same 
disability under different diagnoses, does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
In DeLuca, the Court held that 38 C.F.R. §§ 4.40, 4.45, and 
4.59 were not subsumed into the diagnostic codes based on 
limitation of motion of a joint, and that the Board has to 
consider the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.  

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and § 4.45 are 
applicable.

Specific schedular criteria

As discussed below, schedular criteria will be applied to 
rate the veteran's service connected disabilities for which 
he seeks increased evaluations both prior to the VA surgeries 
in 1984-1985 and since.  The Board notes that the current 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 5003, 5280, 5281, 5283 (2001) were the same 
in 1984-1985 as they are now.

Under the provisions of Diagnostic Code 5280, hallux valgus, 
unilateral, operated with resection of metatarsal head 
warrants an evaluation of 10 percent and hallux valgus, 
unilateral, severe, if equivalent to amputation of great toe, 
warrants an evaluation of 10 percent.

Under the provisions of Diagnostic Code 5281, hallux rigidus, 
severe, is rated as hallux valgus, severe.

Under the provisions of Diagnostic Code 5283, malunion of 
tarsal or metatarsal bones or nonunion of tarsal or 
metatarsal bones which is moderate warrants an evaluation of 
10 percent.  Malunion of tarsal or metatarsal bones or 
nonunion of tarsal or metatarsal bones which is moderately 
severe warrants an evaluation of 20 percent.  Malunion of 
tarsal or metatarsal bones or nonunion of tarsal or 
metatarsal bones which is severe warrants an evaluation of 30 
percent.  A Note to Diagnostic Code 5283 provides that 
malunion of tarsal or metatarsal bones or nonunion of tarsal 
or metatarsal bones with actual loss of use of the foot is 
rated as 40 percent disabling.

Similarly, under Diagnostic Code 5284 [other foot injuries], 
a 10 percent rating is assigned for moderate disability, a 20 
percent disability rating is assigned for moderately severe 
disability, and a 30 percent is assigned for severe 
disability. 
38 C.F.R. § 4.71a, Diagnostic Code 5284. A Note to this 
diagnostic code explains that a 40 percent rating is assigned 
when the evidence establishes a foot injury with actual loss 
of the use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2001).

Under the provisions of Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31 (2001).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

Of record is a report of a medical examination by a service 
department physician in September 1984, which found that he 
was not qualified for enlistment in the Army Reserve, with a 
diagnosis of hallux valgus.  The veteran later testified at a 
personal hearing that, having been denied enlistment in the 
Army Reserve because of his feet, he then went to a VA 
Medical Center seeking treatment for his feet.  

When seen at a VA podiatry service in October 1984, the 
veteran complained that his feet hurt with walking and 
standing, due to bunions.  On examination a bunion deformity 
of the bilateral halluces was found;  range of motion of the 
feet was accomplished without pain.  

A pre-operative summary in November 1984 noted a diagnosis of 
hallux valgus with bunion, bilateral.  In November 1984, at a 
VA Medical Center, the veteran underwent a Keller 
bunionectomy, with a total metatarsophalangeal joint implant 
on the great toe of the right foot.

A pre-operative note in January 1985 stated that X-rays of 
the left foot showed marked hallux valgus, somewhat irregular 
joint space, and some degenerative joint changes.  In January 
1985, at the VA facility, the veteran underwent the same 
surgical procedure on the great toe of the left foot as had 
been performed on the great toe of the right foot.  

In May 1985, after someone had stepped on his foot, the 
veteran underwent surgical removal of the plastic implant in 
the first metatarsophalangeal joint of the left foot.  
Thereafter, he experienced continuing problems with his feet.  

In September 1990, a private physician determined that the 
veteran was suffering paresthesias and pain of the bilateral 
first metatarsophalangeal joints secondary to failure of the 
implants which had been performed by VA surgeons.  In 
December 1990, a private podiatrist performed a fusion, with 
bone graft and plating, of the first metatarsophalangeal 
joint of the left foot.  In October 1991, the same procedure 
was performed on the right foot.  

A rating decision in September 1995 granted the veteran 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of both feet as 
the result of VA surgical treatment in November 1984 and 
January 1985.  Noncompensable disability ratings were 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5283 
(1995).  The veteran appealed that decision.  In essence, he 
contended that he had arthritis of both feet, which should be 
considered in evaluating his disability.

At a VA examination in November 1996, the veteran complained 
of pain and swelling in both feet and ankles.  He stated that 
the pain was constant and was made worse by prolonged 
standing, long distance walking, or any activity which put 
increased stress on his feet.  He reportedly was able to 
perform normal daily activities but not to engage in sports.

On examination, scars on the dorsum of the right and left 
great toes were noted.  There were no adhesions or keloids; 
the scars were non-tender; no swelling or erythema was noted.  
The veteran was noted to have marked pes planus; he did not 
have any longitudinal arch; his great toes were dorsiflexed; 
they did not touch the walking surface.  His left second toe 
was turned medially.  He had no balance; he fell over when 
squatting.  As the great toes did not touch the walking 
surface, weight was borne on the lateral toes.  He could 
dorsiflex his feet.  He could walk on his heels for a short 
distance, but his balance was poor.  He could walk on his 
toes but he walked on the lateral toes; there was no weight 
bearing on the great toes.  Both great toes were obviously 
shorter due to the numerous surgical procedures which he had 
had.  Muscle strength of both feet was decreased.  The 
diagnoses were status post at least eleven procedures on the 
great toes, bilaterally, and probable marked degenerative 
joint changes of the metatarsal phalangeal joints of the 
feet.  

A RO hearing officer decision in February 1997 assigned 
20 percent ratings for the veteran's foot disabilities.  The 
hearing officer's reasoning was as follows: the VA 
examination of the feet in November 1996 demonstrated severe 
disability, but not loss of use of the feet, warranting  
30 percent ratings under Diagnostic Code 5283; that under 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358 (1996), compensation 
is payable only for additional disability which was a 
consequence of VA treatment; and that, prior to any VA 
surgery on the veteran's feet, the disabilities of the feet 
were 10 percent disabling.  The hearing officer therefore 
concluded that the appropriate disability rating for each 
foot was 20 percent [30 percent current disability less 10 
percent pre-surgery disability].  The veteran disagreed with 
the assigned ratings. 

At a VA examination in October 1997, objective findings 
included pes planus and an inability to squat.  The veteran 
was able to stand and ambulate without difficulty but 
appeared to have a gait with some listing to the right side.  
He was able to supinate and pronate his feet without 
difficulty.  He was able to walk on his heels without 
difficulty but could not walk on his toes.  It was noted that 
the veteran's great toes did not touch the ground.  He had 
some tenderness over the first metatarsal joint bilaterally 
on the dorsal surface.  There was no edema, instability, or 
weakness noted, but he did have pain on movement of the feet.  
Calluses were noted on the bottom of the feet.  There was no 
movement, flexion or dorsiflexion or plantar flexion of the 
great toes on either foot, although the other toes on both 
feet were able to move freely.  The diagnosis was history of 
metatarsal phalangeal joint surgery, currently with limited 
movement of both great toes and an effect on gait.

VA X-rays of the feet in November 1997 showed bilateral 
fusions of the first metatarso-phalangeal articulations; 
irregular lucent lesions within the more distal portions of 
the first proximal phalanx on either side; and erosion and 
deformity of the distal end of the fifth proximal phalanx on 
the right. 
 
In a September 1998 decision, the Board denied the veteran's 
claim of entitlement to increased disability ratings.  In 
essence, as had the RO hearing officer, the Board determined 
that the veteran's foot disabilities were each currently 30 
percent disabling.  The Board further determined that each 
foot was 10 percent disabling prior to the VA surgery.  The 
Board therefore deducted 10 percent from 30 percent and 
concluded that the currently assigned 20 percent disability 
ratings were appropriate.  The veteran appealed the Board's 
September 1998 decision to the Court.  In January 2000, the 
Court vacated the Board's decision and remanded this case, 
pursuant to a joint motion for remand.  The joint motion will 
be discussed further in the analysis section below.

In October 2000, medical records pertaining to the veteran 
from St. Louis University were submitted by his attorney.  
Those records, dated from 1998 to 2000, show ongoing 
complaints of bilateral foot pain.   

At a VA examination in April 2001, it was noted that 
implantation of Silastic prosthesis to replace arthritic 
metatarsophalangeal joints of the great toes had failed and 
that the veteran had required multiple additional operations 
on both of his feet, first for removal of the implants and 
then for arthrodesis (fusion) of both metatarsal phalangeal 
joints; hardware was removed in 1994, which was the last 
procedure performed.  The veteran indicated that he had had 
pain in both feet prior to and since his last operations.  It 
was noted that the veteran had received a diagnosis of 
peripheral neuropathy with leg pain, foot pain and back pain. 

The veteran complained of night pain in both feet, which was 
helped by the use of Amitriptyline.  After he was standing 
more than 15 to 20 minutes, there was swelling and increased 
lower extremity and foot pain.  He could walk 3 blocks before 
swelling and pain in both ankles and feet caused him to stop 
and rest.  He was able to do yard work for up to about 30 
minutes.  He usually spent a good deal of time at home with 
his feet elevated.  Hence, his history indicated decreased 
endurance and fatigability.  There was no indication from his 
history that there was added loss of motion due to flare-ups 
with standing, walking, or weather changes.  His overall 
functional activity was quite limited; however, it was 
evident from a review of his medical records that his 
concurrent problem of diabetes and peripheral neuropathy were 
contributing factors to his symptoms.

The veteran was not using any special shoes at the time of 
the examination.  The veteran walked into the examining room 
with a normal gait with no limp.  On visual examination, 
there was a one centimeter shortening of both great toes in 
comparison to the second toe.  On the right foot, the great 
toe was dorsiflexed approximately 10 degrees above the floor 
and did not contact the floor as he stood.  The left great 
toe rested on the floor; however, there was 10 degrees of 
lateral deviation (10 degrees valgus).  The measurements were 
determined with a goniometer.  The metatarsophalangeal joints 
of the great toes were fused; the right great toe was fused 
in 15 degrees of dorsiflexion in reference to the long axis 
of the first metatarsal; and the left great toe was fused in 
5 degrees of dorsiflexion in reference to the long axis of 
the first metatarsal.  Interphalangeal joint motion of the 
right great toe was full extension to zero degrees and 20 
degrees of flexion, with a complaint of tenderness to touch 
and hypersensitivity.  The interphalangeal joint of the left 
great toe moved from neutral to zero degrees  to 15 degrees 
of flexion with no complaint of pain.  There were no 
deformities of the lesser toes.  Scars as described on 
previous examinations were noted.  There was a small callus 
on the medial aspect of the left great toe at the level of 
the interphalangeal joint.  The veteran could stand on his 
tip toes with support but he could not walk on the tip toes.  
He was able to walk on his heels.  The ankle range of motion 
was 15 degrees of dorsiflexion and 40 degrees of plantar 
flexion, right and left, with no complaints of pain.  There 
was bilateral pes planus with normal alignment of the 
Achilles tendon with the hindfoot.  

The examiner further reported, "There is no suggestion from 
the history that there would be any change in range-of-
motion.  As noted, there is arthrodesis of the first 
metatarsal phalangeal joints of both toes indicating that 
there is no motion at all.  Further, I would not consider 
that there is any additional loss of endurance during periods 
of flare-ups as described by the veteran."  

VA X-rays in April 2001 showed bilateral fusion of the first 
metatarsophalangeal joints of the veteran's feet.

The diagnosis was bilateral hallux rigidus, status post 
arthrodesis metatarsophalangeal joints, both feet.  The 
examiner commented that, based upon his history, the status 
of the veteran's great toes had been stable since his 
arthrodesis operations and the increasing symptoms which the 
veteran reported were more likely than not related to his 
peripheral neuropathy, which was not related to his service 
connected foot problems. 

Analysis

The January 2000 joint motion for remand, which was adopted 
by the Court in an Order dated January 7, 2000, in essence 
stated that the Board must consider the holding in Esteban to 
the veteran's claims.  Specifically, the Board was to 
consider whether the veteran was entitled to a separate 
disability rating for arthritis.  The Board was also to 
consider applicability of 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

In a statement received at the Board in March 2002, the 
veteran's representative argued that the veteran is entitled 
to an evaluation of 30 percent for each foot, without any 
deduction for disability pre-existing VA foot surgery.  The 
Board finds that the representative has limited the appeal to 
claims of entitlement to schedular  evaluations of 30 percent 
for disabilities of each foot (aside from the matter of 
separate ratings for arthritis under Esteban, which will be 
discussed below).  The attorney's presentation appears to be 
an based on the plain language of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5283 and 5284 (2001) which each provide for 
maximum schedular ratings of 30 percent.  Although it is true 
that Notes to these diagnostic codes provide for 40 percent 
ratings with actual loss of use of a foot, there is no 
evidence that the veteran has lost the use of either foot, 
and this appears to have been acknowledged by his attorney.  
The presumption that the veteran may be seeking a disability 
rating in excess of 30 percent under the rating schedule has 
accordingly been rebutted.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993)  

1.  Entitlement to an increased evaluation for right 
metatarsophalangeal joint implant failure, with fusion, 
currently evaluated as 20 percent disabling.

(i)  Disability level prior to November 1984 VA foot surgery

In essence, as indicated in past RO and Board decisions, it 
has been acknowledged that the veteran's current right foot 
disability is thirty percent disabling, which is the maximum 
rating provided.  The question which must initially be 
answered is whether some of this disability predates the 
November 1984 VA surgery upon which the grant of benefits 
under § 1151 was based, and therefore should not be 
compensated.  Cf. 38 C.F.R. § 4.22 (2001).   

Medical evidence of record describes the veteran's right foot 
problems prior to the November 1984 surgery.  In October 
1984, a bunion deformity of the right hallux was identified;  
range of motion of the feet was accomplished without pain.  A 
pre-operative summary in November 1984 noted a diagnosis of 
hallux valgus with bunion. 

The Board finds that the disability of the veteran's right 
foot prior to VA surgery in November 1984 should be rated 
under Diagnostic Code 5280 [unilateral hallux valgus].    The 
diagnosis of the disability in October and November 1984 was 
hallux valgus; there was no other diagnosis.  Accordingly, 
Diagnostic Code 5280 is the most appropriate rating code.  

Because the veteran had not had any surgery on his right foot 
prior to VA surgery in November 1984, the provision of 
Diagnostic Code 5280 that an evaluation of 10 percent is 
warranted for unilateral hallux valgus operated with 
resection of the metatarsal head does not apply.  The 
provision of Diagnostic Code 5280 that an evaluation of 10 
percent is warranted for severe unilateral hallux valgus if 
equivalent to amputation of the great toe also does not 
apply, because such a level of disability had not been 
demonstrated when the veteran was evaluated by a VA podiatry 
service prior to surgery.  Therefore, the appropriate 
disability evaluation for the veteran's right foot prior to 
VA surgery was noncompensable (zero percent).
See also 38 C.F.R. § 4.31 [in every instance where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide for a zero percent evaluation, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown].  The Board observes in passing 
that the schedular criteria were the same in 1984 as at 
present.

In essence, therefore, the Board will ascribe the veteran's 
right foot disability entirely to the November 1984 surgery. 

(ii.)  Choice of diagnostic code and evaluation

The next issue for consideration is the appropriate current 
evaluation for the disability of the right foot for which 
compensation has been granted under the provisions of 
38 U.S.C.A. § 1151 (West 1991).  

The Board finds that Diagnostic Code 5283 [malunion or 
nonunion of metatarsal bones] is the most appropriate 
diagnostic code to rate the current disability of the 
veteran's right foot, because the veteran has fused 
metatarsal bones of the foot.  The Board additionally notes 
that  Diagnostic Codes 5280 and 5281 [hallux valgus and 
hallux rigidus] provide only a maximum schedular evaluation 
of 10 percent.  Rating under Diagnostic Code 5284 [other foot 
injuries], as suggested by the veteran's representative, 
would be less appropriate because it is less descriptive of 
the disability than Diagnostic Code 5283.  The schedular 
criteria under Diagnostic Codes 5283 and 5284 are identical 
in any event.  

As indicated above, there is no question that the veteran's 
right foot disability may be characterized as severe.  VA 
examinations in 1996, 1997 and 2001, reported above, 
demonstrated severe disability of the feet, to include the 
great toes, without loss of use of the feet.  Recent medical 
evidence includes reference to symptoms and complaints such 
as pain, limitation of motion, diminished muscle strength, 
decreased endurance, fatigability and difficulty walking.  
Such a level of disability warrants an evaluation of 
30 percent for the right foot under Diagnostic Code 5283 and 
Diagnostic Code 5284, which is the maximum schedular 
evaluation for the disability of the veteran's right foot 
without actual loss of use of the foot.  Entitlement to an 
evaluation of 30 percent for right metatarsophalangeal joint 
implant failure, with fusion, is therefore granted.  To that 
extent, the appeal is allowed. 

(iii.)  DeLuca Considerations

As noted above, the Board is to consider DeLuca factors with 
respect to each issue on appeal.  However, because the 
maximum schedular disability evaluation of 30 percent is 
being granted for the disability of the right foot, absent 
loss of use of the foot, which has not been contended or 
supported by medical evidence, DeLuca considerations are now 
inapplicable to this issue.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) [if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable].  

(iv.)  Esteban Considerations

The Board must consider further whether, under the holding in 
Esteban, a separate rating is warranted for arthritis of the 
right foot.  See the January 2000 joint motion for remand, 
page 3. 

The January 2000 joint motion for remand refers to medical 
evidence indicative of the presence of arthritis.  See the 
joint motion, page 2.  Degenerative changes in the right foot 
were evidently first identified in December 1984, after the 
November 1984 surgery. It therefore appears that arthritis 
occurred after the surgery.  There is no evidence which 
ascribed the veteran's right foot arthritis to any other 
cause.    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001), 
arthritis is ordinarily rated based on limitation of motion 
of the joint affected.  When, however, limitation of motion 
is noncompensable, a 10 percent rating for arthritis 
established by X-ray evidence is for application. 

It is not in dispute that the veteran's right foot disability 
is manifested by limitation of motion of the foot.  The Board 
has found that metatarsophalangeal joint implant failure, 
with fusion is a severe disability because of the limitation 
of motion/pain of each foot.   It would therefore constitute 
inappropriate pyramiding to rate the same limitation of 
motion under Diagnostic Code 5003.  See 38 C.F.R. § 4.14 
(2001). 

After having carefully considered the matter, the Board 
concludes that a separate 10 percent disability rating may be 
assigned under Diagnostic Code based on X-ray evidence of 
arthritis in the right foot, which occurred after the 
November 1984 surgery.  Any limitation of motion of the right 
foot, as well as other symptomatology such as pain, is 
already encompassed in the 30 percent rating for the 
metatarsophalangeal joint implant failure, with fusion, of 
the right foot.  The medical evidence, reported above, 
indicates that the veteran's symptomatology stems from 
repeated foot surgeries.  See, e.g., the findings of the VA 
examinations in November 1996, October 1997 and April 2001, 
all to that effect.  To ascribe limitation of motion of the 
right foot to arthritis is contrary to the medical findings 
or record.  Moreover, rating such symptoms twice would lead 
to overlapping and duplicative symptomatology, which is 
prohibited by 38 C.F.R. § 4.14 and Esteban, supra.  The Board 
therefore concludes, under the circumstances here presented, 
that any limitation of motion due to arthritis of the right 
foot is noncompensable.  A 10 percent rating is therefore 
assigned for arthritis under the provisions of Diagnostic 
Code 5003.

(v.)  Conclusion

In summary, a 30 percent disability rating is granted for 
metatarsophalangeal joint implant failure, with fusion, of 
the right foot under Diagnostic Code 5283 and a separate 10 
percent rating is assigned for arthritis under Diagnostic 
Code 5003.  

2.  Entitlement to an increased evaluation for left 
metatarsophalangeal joint implant failure, with fusion, 
currently evaluated as 20 percent disabling.

Due to the similar nature of the veteran's disabilities, as 
well as the virtually identical procedural history, the 
Board's analysis of the left foot issue will mirror, to some 
extent, the analysis presented above with respect to the 
right foot.   

(i.)  Disability level prior to January 1985 VA foot surgery

According to the medical evidence of record, prior to the 
January 1985 surgery on the veteran's left foot, marked 
hallux valgus with bunion, as well as somewhat irregular 
joint space and degenerative joint changes of the left foot, 
had been identified.  

With regard to the status of the veteran's left foot prior to 
the first VA surgery in January 1985, since the veteran was 
not post surgery at that time, a 10 percent disability rating 
could not be assigned under Diagnostic Code 5280 for post-
surgical resection.  The question which remains is whether 
the disability was severe, that is, equivalent to amputation 
of the great toe.   

The January 1985 report indicated that the veteran had 
"marked" hallux valgus disability.  "Marked" is defined as 
"noticeable; obvious; appreciable; distinct; conspicuous." 
Webster's New World Dictionary, Third College Edition (1988) 
828.  The Board does not read into the examination report the 
conclusion that the veteran's hallux valgus was "severe" 
before surgery.  Although use of the word "severe", alone, 
could be subject to interpretation, the Diagnostic Code 
itself provides an explanation, i.e. equivalent to amputation 
of the great toe.  Since there is no evidence of that level 
of severity (e.g. severely altered gait), the Board will 
conclude that the hallux valgus of the veteran's left foot 
was noncompensably disabling prior to the January 1985 VA 
surgery.  

(ii.)  Choice of diagnostic code and evaluation

For the reasons stated above in the section on choice of 
diagnostic code pertaining to the right foot, the Board finds 
that Diagnostic Code 5283 is the appropriate diagnostic code 
to rate the current disability of the veteran's left foot.  
VA examinations in 1996, 1997 and 2001 demonstrated severe 
disability of the left foot, to include the great toe, 
without loss of use of the foot.  As noted with respect to 
the right foot, current complaints and symptoms include pain, 
limitation of motion, diminished muscle strength, decreased 
endurance, fatigability and difficulty walking.  Such a level 
of disability warrants an evaluation of 30 percent under 
Diagnostic Code 5283, which is the maximum schedular 
evaluation for the disability of the veteran's left foot, 
without actual loss of use of the foot.  

Accordingly, the Board concludes that a 30 percent disability 
rating is warranted for 
left metatarsophalangeal joint implant failure, with fusion, 
based on the noncompensable level of disability prior to the 
surgery and the current 30 percent level of disability.

(iii.)  DeLuca considerations

As discussed above with respect to the right foot, since 30 
percent is the highest schedular rating available under 
either Diagnostic Code 5283 or 5284 without loss of use of 
the foot, DeLuca considerations are not for application.  See 
Johnston, supra.


(iv.)  Esteban Considerations

As discussed above, the joint motion for remand calls upon 
the Board to consider whether a separate disability rating 
for arthritis is warranted under Esteban.  With respect to 
the first issue which was discussed, the right foot, the 
Board determined that a separate disability rating was 
warranted for X-ray evidence of arthritis under Diagnostic 
Code 5003.  In so doing, the Board observed that the medical 
evidence indicated that the veteran's right foot symptoms and 
complaints were ascribed to post-surgical residuals and were 
properly rated under Diagnostic Code 5283.  

The Board's reasoning with respect to the veteran's left foot 
follows the same lines, with one significant exception.  
Unlike the right foot, X-rays of the left foot prior to 
surgery showed degenerative changes.  The question which must 
be asked therefore, is whether there has been any change in 
the preexisting left foot arthritis.   

The January 2001 joint motion for remand noted that "X-ray 
studies of the left foot were conducted in January 1985.  The 
revealed some degenerative joint changes."  Joint motion, 
page 1.)  In a March 2002 letter to the Board, the veteran's 
attorney referred to the same findings.  Both the joint 
motion and the attorney's letter identified subsequent 
findings of arthritis, which have been reported by the Board 
in the factual background section above.  Nowhere in the 
record before the Board, however, is there any indication 
that the current arthritis is different from that identified 
before the January 1985 foot surgery.  The joint motion for 
remand does not suggest that such is the case; it merely 
requires the Board to determine whether the veteran is 
entitled to a separate rating for arthritis.

After having carefully considered the matter, the Board 
declines to award a separate disability rating for arthritis 
under Esteban.  There was X-ray evidence of arthritis before 
the January 1985 left foot surgery; there is X-ray evidence 
of arthritis now.
In each case, the disability is the same (10 percent 
disabling under Diagnostic Code 5003).  There is no evidence 
that the severe symptoms which are currently being 
experienced by the veteran are due to arthritis; on the 
contrary, as discussed by the Board above, no less than three 
recent VA examination reports, in 1996, 1997 and 2001, 
conclude that the veteran's left foot problems stem from 
residuals of numerous surgeries.  Therefore, the Board sees 
no reason to compensate the veteran for the pre-existing 
arthritis of the left foot.

The Board observes in passing that the veteran and his 
representative do not appear to specifically contend that the 
pre-surgery arthritis is significantly worse today.  Nor have 
they pointed to any specific evidence which would support 
such a contention. 

(v.)  Conclusion

For the reasons and bases expressed above, the Board 
concludes that a 30 percent disability rating is warranted 
under Diagnostic Code 5283 for left metatarsophalangeal joint 
implant failure, with fusion.  To that extent, the appeal is 
allowed.  A separate rating for arthritis of the left foot is 
denied. 

Additional matters

Extraschedular evaluations

The veteran's representative has requested that the Board 
consider entitlement to extraschedular evaluations.  However, 
the RO has not addressed the matter of entitlement to 
extraschedular evaluations.  The Board does not have 
jurisdiction in the first instance to adjudicate the matter 
of entitlement to an extraschedular evaluation.  See Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also VAOPGCPREC 6-96 (1996).  The claim 
of entitlement to an extraschedular evaluation is referred to 
the RO for appropriate action.



The bilateral factor

In his March 2002 letter, the veteran's attorney referred to 
the assignment of a combined 60 percent rating, including the 
bilateral factor.  See 38 C.F.R. § 4.26 (2001).  It is not 
the Board's responsibility to assign combined ratings.  The 
matter is also referred to the RO. 


ORDER


An increased disability evaluation of 30 percent is granted 
for right metatarsophalangeal joint implant failure, with 
fusion, subject to governing regulations concerning monetary 
benefits.

A separate 10 percent disability rating is granted for 
arthritis of the right foot, subject to governing regulations 
concerning monetary benefits. 

An increased disability evaluation of 30 percent is granted 
for left metatarsophalangeal joint implant failure, with 
fusion, subject to governing regulations concerning monetary 
benefits.

A separate disability rating is denied for arthritis of the 
left foot. 


		

	Barry F. Bohan
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

